UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7887



MARK ROBINSON,

                                           Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-790-7)


Submitted:   May 28, 2004                  Decided:   June 28, 2004


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Robinson, Appellant Pro Se. John H. McLees, Jr., OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mark Robinson seeks to appeal the district court’s order

denying     his     motion    for    reconsideration,     after   its   earlier

conditional grant of reconsideration of its order denying without

prejudice Robinson’s petition for relief filed under 28 U.S.C.

§ 2254 (2000).       An appeal may not be taken to this court from the

final order in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a state court unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(2000).            When a district court dismisses a

§   2254    petition     on    procedural      grounds,   a   certificate    of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel,     529     U.S.    473,    484   (2000)).      A   certificate    of

appealability will not issue for claims addressed by the district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”            28 U.S.C. § 2253(c)(2)(2000).       We have

independently reviewed the record and conclude that Robinson has

not made the requisite showing.             See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).         Accordingly, we deny Robinson’s motions for


                                       - 2 -
general relief, deny a certificate of appealability, and dismiss

the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                               - 3 -